Endicott, J.
The evidence was properly excluded. The plaintiffs attempted to prove how much had been paid by the defendant upon a certain mortgage. They called the mortgagee who testified how much he had received, as the proceeds of the sale by the defendant of certain lands, which proceeds he had applied to the payment of the mortgage debt. The plaintiffs then offered copies of the deeds of the land so sold for the single purpose of showing by the amount of the consideration in each deed how much had been paid on the mortgage. This they con tend was competent as an admission by the defendant of the amount paid. The consideration named in the several deeds was primâ facie evidence of the amount received, and so far an admission by the defendant. But it is no admission of the amount paid on the mortgage; that was a separate and distinct transaction. Upon the facts before us, and for the particular purpose for Which the deeds were offered, they were not competent.

Exceptions overruled.